DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the surface", in line 3, and “the same” in line 4.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is requested.
Claim 6 recites the limitation “the truncated pyramids” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 7 recites the limitations “the fastening” and “the truncated pyramids” in line 2, and “the ends” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is requested.

Claim 9 recites the limitation “the individual modules” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 10 recites the limitation “said strips” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 11 recites the limitation “said undulate strip” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 12 recites the limitations “the folded, undulate or curved strip” in line 2, and “the joined individual modules” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 2, which has been canceled, therefore claim 5 fails to further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saveker (US 4,025,996).
Saveker discloses a resistant modular hollowed-out plate for manufacturing slabs (Figs. 1, 2 and 7) which comprise a flat upper strip (layer 15), a flat lower strip (layer 16), a multi-directionally folded, curved, or undulate intermediate structure (Fig. 1, structure 10) arranged between the upper strip and the lower strip (Fig. 2), and which is joined to the upper and lowers strips at contact zones or connection points and intermittently located and distributed, such that it defines at least two chambers, channels, or hollowed out spaces, interstitial and continuous, which extend throughout the plate in at least two different directions (Figs. 1, 2 and 7), wherein the intermediate structure comprises joining modules, the upper strip and/or the lower strip having perforations (Fig. 7, openings 33), the joining modules of the intermediate structure are joined to the upper and lower strips by one or a combination of joining means such as metal connectors or adhesive (col. 3, lines 55-59 and col. 6, lines 4-7).
.

Claims 1, 5-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scurlock (US 2,481,046).
Regarding claim 1, Scurlock discloses a resistant modular hollowed-out plate for manufacturing slabs (Figs. 1-3, 6 and 11) which comprise a flat upper strip (layer 21 or layer 35), a flat lower strip (layer 22 or layer 36), a multi-directionally folded, curved, or undulate intermediate structure (core 10 or 25) arranged between the upper strip and the lower strip (Figs. 1-3, 6 and 11), and which is joined to the upper and lowers strips at contact zones or connection points and intermittently located and distributed, such that it defines at least two chambers, channels, or hollowed out spaces, interstitial and continuous, which extend throughout the plate in at least two different directions (Figs. 1-3, 6 and 11), wherein the intermediate structure comprises joining modules, the upper strip and/or the lower strip having perforations (openings 38), the joining modules of the intermediate structure are joined to the upper and lower strips by one or a combination of joining means such as metal connectors (rivets; col. 6, line 75).
Regarding claim 5, Scurlock discloses the intermediate structure being made from individual modules, consisting of truncated pyramids with a polygonal base (Figs. 1-3).
Regarding claim 6, Scurlock discloses the truncated pyramids being made up a series of flat pieces that are joined to one another, in addition to being joined to the upper strip and to the lower strip (Figs. 1-3).

Regarding claim 8, Scurlock discloses the individual modules being distributed according to a matrix arrangement (Figs. 1 and 5).
Regarding claim 11, Scurlock discloses the intermediate structure (Figs. 1, 5 and 10) being a strip with a continuous folded, undulate or curved form, in several directions, which defines peaks and troughs that make up the connection points or zones of the undulate strip with the flat upper and lower strips (Figs. 2, 3, 6 and 11).
	Regarding claim 12, Scurlock discloses the folded, undulate, or curved strip making up the intermediate structure being based on the joined individual modules, distributed according to a matrix distribution (Figs. 1, 5 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781